       Case 1:20-cv-05050-AT Document 12 Filed 07/10/20 Page 1 of 4
                                                USDC SDNY
                                                DOCUMENT
                                                ELECTRONICALLY FILED
UNITED STATES DISTRICT COURT                    DOC #:
SOUTHERN DISTRICT OF NEW YORK                   DATE FILED: 7/10/2020

 FRANCIS ASSIFUAH,

                                  Plaintiff,
                                                                        1:20-CV-5050 (AT)
                           -against-
                                                                    ORDER OF SERVICE
 REUVEN L. COHEN, ESQ.; WILLIAMS COHEN LLP,

                                  Defendants.

ANALISA TORRES, United States District Judge:

       Plaintiff Francis Assifuah, who alleges that he is currently held in immigration detention

in the Henderson Detention Center, in Henderson, Nevada, brings this pro se action under the

Court’s diversity jurisdiction. He asserts claims against his former criminal defense attorney,

Reuven L. Cohen, Esq., and Cohen’s law firm, Williams Cohen LLP. By order dated July 6,

2020, the Court granted Plaintiff’s request to proceed without prepayment of fees, that is, in

forma pauperis (“IFP”). The Court directs service on the defendants.

       As Plaintiff has been granted permission to proceed IFP, he is entitled to rely on the Court

and the U.S. Marshals Service to effect service. See Walker v. Schult, 717 F.3d 119, 123 n.6 (2d

Cir. 2013); see also 28 U.S.C. § 1915(d) (“The officers of the court shall issue and serve all

process . . . in [IFP] cases.”); Fed. R. Civ. P. 4(c)(3) (the Court must order the Marshals Service

to serve if the plaintiff is authorized to proceed IFP). Although Rule 4(m) of the Federal Rules of

Civil Procedure generally requires that a summons and the complaint be served within 90 days of

the date the complaint is filed, Plaintiff is proceeding IFP and could not have served summonses

and the complaint on the defendants until the Court reviewed the complaint and ordered that

summonses be issued for the defendants. The Court therefore extends the time to serve the

defendants until 90 days after the date that summonses are issued for the defendants. If the
           Case 1:20-cv-05050-AT Document 12 Filed 07/10/20 Page 2 of 4




complaint is not served on the defendants within that time, Plaintiff should request an extension

of time for service. See Meilleur v. Strong, 682 F.3d 56, 63 (2d Cir. 2012) (holding that it is the

plaintiff’s responsibility to request an extension of time for service); see also Murray v. Pataki,

378 F. App’x 50, 52 (2d Cir. 2010) (summary order) (“As long as the [plaintiff proceeding IFP]

provides the information necessary to identify the defendant, the Marshals’ failure to effect

service automatically constitutes ‘good cause’ for an extension of time within the meaning of

Rule 4(m).”).

        To allow Plaintiff to effect service on the defendants through the U.S. Marshals Service,

the Clerk of Court is instructed to fill out a U.S. Marshals Service Process Receipt and Return

form (“USM-285 form”) for each of the defendants. The Clerk of Court is further instructed to

issue summonses for the defendants, and deliver to the Marshals Service all of the paperwork

necessary for the Marshals Service to effect service on the defendants.

        Plaintiff must notify the Court in writing if his address changes, and the Court may

dismiss this action if Plaintiff fails to do so.

                                            CONCLUSION

        The Court directs the Clerk of Court to mail a copy of this order to Plaintiff, together with

an information package.

        The Court also directs the Clerk of Court to (1) issue summonses for Defendants Reuven

L. Cohen, Esq., and Williams Cohen LLP, (2) complete USM-285 forms with the service

addresses for those defendants, and (3) deliver all documents necessary to effect service on those

defendants to the U.S. Marshals Service.




                                                   2
          Case 1:20-cv-05050-AT Document 12 Filed 07/10/20 Page 3 of 4




       The Court certifies under 28 U.S.C. § 1915(a)(3) that any appeal from this order would

not be taken in good faith, and therefore IFP status is denied for the purpose of an appeal. Cf.

Coppedge v. United States, 369 U.S. 438, 444-45 (1962) (holding that an appellant demonstrates

good faith when he seeks review of a nonfrivolous issue).

SO ORDERED.

 Dated:    July 10, 2020
           New York, New York




                                                 3
Case 1:20-cv-05050-AT Document 12 Filed 07/10/20 Page 4 of 4




            DEFENDANTS AND SERVICE ADDRESSES


1. Reuven L. Cohen, Esq.
   Cohen Williams LLP
   724 South Spring Street, Suite 903
   Los Angeles, California 90014

2. Cohen Williams LLP
   724 South Spring Street, Suite 903
   Los Angeles, California 90014
